Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 03/29/2021.  In the Amendment, applicant amended claims 1, 3, 6-8, and 13-14.  Claims 15-19 are cancelled.  Claims 20-25 are newly added.   As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-14, but maintains 35 U.S.C § 112 (b) rejection to claims 1-14 and 20-25. 
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-14 and 20-25 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 01/21/2021 and 06/16/2021 has been considered (see form-1449, MPEP 609).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 8 and 20 recites the limitation of “access an indication received from a user device, the indication indicative that a file is designated as a favorite file”.  However, it is missing a step before a user access a favorite file which is submitting a request via network storage to retrieve a favorite file or particular file, and then the system identify the request and grant a permission to the user for access the particular file base on access level.   These claims further recites the language of “store the file as a first favorite file on a favorites storage device…re-retrieve the file via the network from the network device and update the first favorite file…”.  These language also unclear, when a user re-retrieve the file and update the first favorite file, whether after the user storage a file to a favorites device and then retrieve it again and then that user just save it to another folder (update), wherein update the first favorite file is renaming the file or modify the file or just save that file to another folder. 
See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
The dependent claims 2-7, 9-14 and 21-25 are rejected for the same reasons because of depend on the based claims.
Appropriate correction is required.
The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed 

Examiner Note:  The examiner suggests the applicant to contact the examiner and work together which may be to put the case into better position.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-5, 8-12 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US PGPUB 2011/0197129, hereinafter Hsu), in view of Dorman et al. (US PGPUB 2013/0111336, hereinafter Dorman).
As per as claim 1, Hsu disclose: 
 (Original) A machine-readable storage device or storage disk comprising instructions that, when executed, cause one or more processors (Hsu, e.g., [0046-0047], “computer system, memory…”) to at least:
 	access an indication received from a user device, the indication indicative that a file is designated as a favorite file (Hsu, e.g., [0008], [012-0016], [0049], “…receiving plurality of multimedia files…”);
 	 retrieve the file via a network from a network device (Hsu, e.g., [0008], [0012-0016], [0050], [0056], “…loading a plurality of multimedia files according to content of a pre-established favorites list recording respective names and storage locations of the multimedia files…”);
 	store the file as a first favorite file on a favorites storage device (Hsu, e.g., [0015-0021], “…storage unit for storing a pre-established favorites list, content of the favorites list recording respective names and storage locations of the multimedia files…”); 
 	re-retrieve the file via the network from the network device (Hsu, e.g., [0067-0069], “…change a file in the list in step 705, such as to the second file of the video type having a screen 73. Alternatively, the left arrow key 173 and the right arrow key 174 are pressed in step 706 so as to change to a file list of a different type in step 707, such as a file list of the photo type having a screen… add the selected multimedia file in step 104. Next, another multimedia file may be selected, after which the flow returns to the main menu, and the action list may be edited, or another, favorites list may be edited…”); and 
 	update the first favorite file with the re-retrieved file (Hsu, e.g., [0067-0069], (change/edit/update the favorite file)).
	To make the records clearer regarding to the languages of “re-retrieve the file from the network device and update the retrieved file” (although as stated above Hsu functional disclose the features of re-retrieve the file from the network device and update the favorites file).
	However Dorman, in an analogous art, discloses “re-retrieve the file from the network device and update the retrieved file” (Dorman, e.g., fig. 10, associating with texts description, [0029-0031], [0129-0130], “…downloading a file or work item onto a user device for platform or application independent for access or editing that is independent of the device platform or the applications locally available to the user device …”) (the examiner asserts that after the user download a file into a storage device, the user can reopen/re-retrieve that file to work on or edit that file which is equivalent re-retrieve the file) and further see [0131-0132], “…uploading or sending a file/work item that has been remotely edited to a host server from which the file was Dorman and Hsu to allow user to work on the collaboration platform or environment hosts workspaces with work items that one or more users can access (e.g., view, edit, update, revise, comment, download, …etc.) and then store it in user’s personal favorite folder to archiving in retrieve the favorite file faster without search in among of files (Dorman, e.g., [0029-0031]).

As per as claim 2, the combination of Dorman and Hsu disclose:
 (Original) The machine-readable storage device or storage disk of claim 1, wherein the instructions are to further cause the one or more processors to:
 	receive a request from a user on the user device to retrieve the first favorite file (Hsu, e.g., [0008], [012-0016], [0049], “…receiving plurality of multimedia files…”); 
 	verify the user has permission to access the first favorite file (Hsu, e.g., figs. 1 , 2 and 4, associating with texts description,[0008-0009] and [0049], disclose (access control for file) and further see (Dorman, e.g., [0029-0030], access levels (permission, rules)); and
 	in response to verifying the user has permission, provide access to the first favorite file on the favorites storage device (Hsu, e.g., figs. 1 , 2 and 4, associating with texts description,[0008-0009] and [0049], disclose (access control for file) and further see Dorman, e.g., [0029-0030], access levels (permission, rules)).

As per as claim 3, the combination of Dorman and Hsu disclose:
(Currently Amended) The machine-readable storage device or storage disk of claim 1, wherein the instructions are to cause the one or more processors to retrieve the file from the network device via an Internet connection (Hsu, e.g., [0045-0047],  (network/cloud) and further see (Dorman, e.g., fig. 10, associating with texts description,  [0129-0132]) and the favorites storage device is accessible to the user device without the Internet connection ((Hsu, e.g., [0008], [012-0016], [0049],  (local storage/personal computer storage) and further see (Dorman, e.g., fig. 10, associating with texts description,  [0129-0132]) (download on user device, and the user may edit the file without internet connection).

As per as claim 4, the combination of Dorman and Hsu disclose:
(Currently Amended) The machine-readable storage device or storage disk of claim 1, wherein the file is designated as a favorite file in response to usage statistics for the first file (Hsu, e.g., [0020-0029] disclose file information (thumbnail list))  and further see (Dorman, e.g., fig. 13, associating with texts description, (usage of the file such as upload and download).

As per as claim 5, the combination of Dorman and Hsu disclose:
(Original) The machine-readable storage device or storage disk of claim 1, wherein the file is designated as a favorite file in response to a context of the user device ((Hsu, e.g., [0008], [012-0016], [0049], and further see (Dorman, e.g., fig. 10, associating with texts description, [0129-0132])

Claims 8-12 are essentially the same as claims 1-5 except that they set forth the claimed invention as an apparatus rather a computer readable medium, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-5.

Claims 20-23 are essentially the same as claims 1-5 except that they set forth the claimed invention a method rather a computer readable medium, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-5.

Claims 6-7 and 13-14, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US PGPUB 2011/0197129, hereinafter Hsu), in view of Dorman et al. (US PGPUB 2013/0111336, hereinafter Dorman) and further in view of Kodama et al. (US PGPUB 2006/0010177, hereinafter Kodama).
As per as claims 6, 13 and 24, the combination of Dorman and Hsu disclose:
 (Currently Amended) The machine-readable storage device or storage disk of claim 1, the apparatus of claim 8, wherein the instructions are to cause the one or more processors to re-retrieve the file from the network device based on expiration information for the file.
	Dorman and Hsu disclose re-retrieve the file from the network device and collaboration rules (Hsu, e.g., [0067-0069]) and (Dorman, e.g., [0058-0060], access right, associating with texts description, [0065-0067]).  
expiration information for the file”.
	However Kodama, in an analogous art, discloses “expiration information for the file” (Kodama, e.g., [0048-0054], [0060], “…Permission /ACL is information to be used for restricting user's access to the file…set retention request wherein a retention period is set to a specified file…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Kodama, Dorman and Hsu to allow owner to set a specifies time period/retention for other people access the file to archiving in protect owner information (Kodama, e.g., [0048-0054]).

As per as claims 7, 14 and 25, the combination of Kodama, Dorman and Hsu disclose:   
(Currently Amended) The machine-readable storage device or storage disk of claim 6, the apparatus of claim 13, the method of claim 24, wherein the instructions are to cause the one or more processors to reset the expiration information for the file re-retrieved from the network device (Kodama, e.g., [0048-0054], [0060-0065], (the owner can reset the retention direct to the particular file/document)) and further see (Dorman, e.g., [0029-0030] and [0058-0060]).



Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 03/29/2021 with respect to claims 1-14 and 20-25 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from 

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to modify and store a favorite file on the network device.

a.	Miller et al. (US PGPUB 2013/0117376, hereafter Miller); “System and Method for The provision of Multimedia materials” discloses “a media collaboration and project creation system, and a product gallery and sales system”.
Miller teaches upload and download file into personal computing device [0091], access level [0111]. 
Miller further disclose verifying user access permission ([claim 9 and 13]). 
b.	Filman et al. (US PGPUB 2013/0117376, hereafter Filman) “Document Collaboration) discloses “an entity to receive collaboration context data regarding activities that have taken place with respect to a document when the entity views a reference to the document comprised within a communication directed to the entity”. 
	Filman teaches store a file on storage device [0021-0023], access permission [0039])
 Filman further teaches edit/update file and then upload file [0053 and 0065]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163